DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 8/31/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The reference in question is marked out and instead cited by the examiner including the legible copy. 

Claim Objections
	Claim 17 is objected to because of the following informalities:  the claim depends from itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
	Claim 1 recites the limitation "a fluid communication" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “as viewed in the movement direction.”  As written, the scope of this limitation is unclear.  It is unclear how one axis is offset for the other axis as viewed in a movement direction.  Is applicant attempting to recite that the offset “is relative to” the movement direction?  If yes, this language would be clearer.  As for now, the present language and thus the claim scope is unclear.  Claims 4 and 7 each have a similar issue and are also rejected.
	Claim 3 recites the limitation "a fluid communication" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites the limitation "the plurality of cam surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 4 depend from claim 3?
	Claim 4 recites “as viewed in the movement direction.”  As written, the scope of this limitation is unclear.  It is unclear how cam surfaces extend about an axis as viewed in a movement direction.  Therefore, the scope of the claim in unclear.  Claim 7 has a similar issue and is also rejected.
	Claim 5 recites the limitation "the plurality of cam surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 5 depend from claim 2 or 4?
	Claim 5 recites the limitation "the cam follower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 5 recites the limitation "the first position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "the second position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "the third position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites “as viewed in the movement direction.”  As written, the scope of this limitation is unclear.  It is unclear how a cam surface extends from another cam surface in a certain direction as viewed in a movement or different direction.  Therefore, the scope of the claim in unclear.
	Claim 9 recites the limitation "the cam follower" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 12 recites the limitation "the cam follower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
	Claims 17 and 18 could have antecedent basis issues depending on what claim 17 should depend.  See above claim objection.

Allowable Subject Matter
	Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note claims 2 and 4-18 depend therefrom, respectively.
	The following is a statement of reasons for the indication of allowable subject matter:  claim 1 - the telescopic apparatus for a human-powered vehicle comprising the structures and configuration of the hydraulic chambers, valve member, cam member and actuator and how the components of the parts functionally cooperate therebetween as defined by the movement direction and each rotational axis; claim 3 - the telescopic apparatus for a human-powered vehicle comprising the structures and configuration of the hydraulic chambers, valve member, cam member and cam follower and how the components of the parts functionally cooperate therebetween as defined by the movement direction and positions.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art cold be used in subsequent office action rejections.  The list of telescopic supports is as follows: US-10780932-B2 OR US-10472012-B2 OR US-10131391-B2 OR US-9126647-B2 OR US-9580123-B2 OR US-9969448-B1 OR US-9487256-B2 OR US-9073592-B2 OR US-8177251-B2 OR US-7673936-B2 OR US-10759484-B2 OR US-10604201-B2 OR US-20200079453-A1 OR US-9540063-B1 OR US-20170096184-A1 OR US-20190193802-A1 OR US-20170341692-A1 OR US-20170225734-A1 OR US-20160355225-A1 OR US-20120228906-A1 OR US-20190300085-A1 OR DE-102018102955-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632